760 F.2d 670
In re GRAND JURY PROCEEDINGS.Appeal of David MORGANSTERN and Fred Morganstern.
No. 84-5235.
United States Court of Appeals,Sixth Circuit.
Feb. 6, 1985.
ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 747 F.2d 1098, is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.